Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/23/22 has been entered.
Claims 1, 2, 7, 10-18, 21-25, 27, 28 and 30 are pending. Claims 1, 2, 10-12, 15-18 are withdrawn.  Claims 7, 13, 14, 21-25, 27, 28 and 30 are under consideration.
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied and constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed 


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7, 13, 22, 24, 27, 28, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Manalo (US 2019/0022229) in view of Rivas (US 2018/0296616).
Manalo teaches a chemical composition for human consumption which includes a cannabinoid composition mixed in a delivery system, wherein the delivery system can be oil based (e.g. abstract; Claim 1). Manalo teaches that the carrier oil is an MCT oil, specifically caprylic acid, which provides the most efficient delivery system based on absorption rates, efficacy, and purity (e.g. paragraph 0008-0010, 0014-0016).  Manalo teaches a step of heating 
Manalo does not teach how the molecularly separated cannabinoids and terpenes are produced. This is made up for by the teachings of Rivas and Green.
Rivas teaches a multi-step process for selectively purifying various pharmacologically-relevant components of a source plant such as cannabis (e.g. abstract). Rivas teaches the steps consisting of: a) winterizing the cannabis extract; c) after step b) distilling the winterized cannabis extract to remove all naturally occurring terpenes from the cannabis extract, thereby producing molecularly separated cannabinoids (e.g. Fig 1). Rivas teaches that selected terpenes and cannabinoids are then recombined in predetermined proportions to achieve extracts of unusual purity and having targeted therapeutic profiles (e.g. abstract; paragraph 0008, 0074). The teaching that selected terpenes are recombined suggests that all terpenes were removed.  
Regarding Claims 7, 13, 27, 28 and 30, it would have been obvious to one of ordinary skill in the art at the time of filing to include the method of producing molecularly separated cannabinoids and terpenes of Rivas in the methods and compositions of Manalo. Manalo is silent as to method steps of producing the cannabinoids used in their compositions and methods.  One of ordinary skill in the art would have been motivated to seek out additional guidance on the 
Regarding Claims 22 and 24, Manalo teaches that the delivery system may be a powder (e.g. abstract; Claim 4). 

Allowable Subject Matter
Claims 14, 21, 23, and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 7, 13, 14, 21-25, 27, 28 and 30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
 
Conclusion
No claim is allowed.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE P BABSON/Primary Examiner, Art Unit 1619